Citation Nr: 1640094	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  12-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, generalized anxiety disorder, and depression.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The issues were previously remanded by the Board in October 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed.  In October 2014, the Board remanded the claims for additional development.  As not all of the development has been completed, an additional remand is necessary.  

As noted in the Remand, there is an issue of potentially outstanding VA medical records.  In his January 2008 claim, the Veteran indicated that he had been receiving care at the VA since 1983.  The RO made records requests to Miami and West Palm Beach in December 2014.  After receiving their responses, the RO indicated in a March 2015 letter to the Veteran that VA treatment records dated from 1983 to 2002 could not be located and therefore are unavailable for review.  That is a mis-statement.  Considering records prior to the late 1990s would be in paper form, it is essential that searches be made of archived paper records.  The response from West Palm Beach did not indicate any such searches were made, and the response from Miami was that they were still searching for archived records.  Without a clear documented negative response from both facilities that searches were made with no records found, another remand is required.

The Board remanded the Veteran's claim for service connection for headaches for a VA examination and opinion.  The Board remand erroneously indicated that there were no complaints of headaches in the service treatment records (STRs).  However, in STRs dated in January and October 1980, the Veteran complained of headaches.  The February 2016 VA examiner's opinion found that as there was no STRs indicating the Veteran was assaulted in service and no in-service complaints of headaches, the Veteran's claimed headaches were not incurred in or caused by an in-service injury, event or illness.  Given that the examiner based her opinion on an inaccurate factual background, the Board finds an addendum opinion is necessary. 

The Board also remanded the Veteran's claim for an acquired psychiatric disorder for a VA examination.  The examiner was asked to specifically ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, bipolar disorder, generalized anxiety disorder, and depression as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Veteran underwent a VA PTSD examination in February 2016.  The examiner noted the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not address any other diagnoses.  The examiner simply stated that "[m]edical records have clearly indicated his mood complaints are best accounted for by his substance abuse."  As the examiner did not address any other mental health disorder and failed to specifically address the other diagnoses in the claims file as requested in the Board remand, an additional opinion is necessary. 

The Board remanded the claim for a sleep disorder as the Veteran has suggested that his sleep problems may be related to nightmares and sleep disturbance associated with his currently diagnosed psychiatric disorders.  The Board determined the issue should also be addressed by the examiner to determine whether the Veteran's sleep problems are a symptom of his acquired psychiatric disorders, or whether he has a separate disability, and if so, whether it is related to service.  Although the Veteran underwent a February 2016 VA psychiatric examination, the examiner did not address the Veteran's claimed sleep disorder.  As such, an examination is necessary. 

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's claims of service connection for an acquired psychiatric disability, sleep disorder, and headaches likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records from West Palm Beach from 1983 to 2004 and from Miami from 1983 to 2002.   Searches must be made of archived paper records, with a documented negative response from each facility if no records are found.

2.  Only AFTER obtaining the outstanding VA records or determining they do not exist, then return the Veteran's claims file to the 2016 VA psychologist for an addendum opinion that discusses the nature and etiology of his acquired psychiatric disorder, other than PTSD.  Another examination is not necessary unless the VA examiner concludes otherwise.

Although the examiner concluded no current mental health diagnosis is appropriate, he should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's previously diagnosed psychiatric disorders other than PTSD (to include bipolar disorder, generalized anxiety disorder, and depression) are related to the Veteran's active military service.

3.  Only AFTER obtaining the outstanding VA records or determining they do not exist, then return the claims file to the February 2016 VA examiner for an opinion as to the nature and etiology of the Veteran's headaches.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  An additional physical examination should be conducted if found necessary. 

The examiner must determine whether the Veteran has a presently existing disability manifested by headaches.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disorder had its onset in service or was caused by any incident of service, including an alleged in-service personal assault in basic training.

A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

4.  Only AFTER obtaining the outstanding VA records or determining they do not exist, then schedule the Veteran for an examination for his claimed sleep disorder.  The examiner should opine as to whether the Veteran's claimed sleep disorder is a symptom of any of his acquired psychiatric disorders, or whether he as likely as not has a separately diagnosed
sleep disorder, and, if so, whether it had its onset in
service or is otherwise related to service.  

5.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  If any claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

